            Case 5:19-cv-05371-BLF Document 28 Filed 09/29/20 Page 1 of 1




 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT

 6                                 NORTHERN DISTRICT OF CALIFORNIA

 7                                                      Case No. 5:19-cv-05371-BLF
     RICHARD JOHNSON,
 8
                    Plaintiff,                          ORDER [PROPOSED]
 9
            v.
10
     CASA LUPE, et al.,
11
                    Defendants.
12

13
            The Court hereby vacates all currently set dates and dismisses this matter with
14
     prejudice, in its entirety.
15
            IT IS SO ORDERED.
16

17   Dated: September 29, 2020
                                                BETH L. FREEMAN
18                                              United States District Judge
19

20

21

22

23

24

25


                                                    -1-
                                         ORDER – 5:19-cv-05371-BLF
